Case 2:93-cv-00902-RBS Document 610-1 Filed 05/14/20 Page 1 of 3 PageID# 5813




From: David G. Concannon <david@davidconcannon.com>
Sent: Monday, April 20, 2020 4:50 PM
To: Conlin, Dave L
Cc: Moore, Bryan C; Snow, Trouper R; Drugatz, Julie A
Subject: Re: [EXTERNAL] Lake Mead NRA diving fatality - April 15, 2020

Dave,

Thanks for getting back to me. I left a message with the dispatcher at Lake Mead but your
method of putting me in touch with the right people is more direct. Thank you for forwarding
my email to the right people.

On a wholly unrelated note, I may be reaching out to you in the near future to see if you want
any follow up done with your work out at the Titanic later this year. John Broadwater has put
together a project research design, but it is still a work in progress. NOAA will have no role in
the project, except to comment on documents after they are filed in the admiralty
court. However, I know you were out at Titanic on behalf of the NPS in 2010, and I was out
with Larry Murphy in 2003, so this would be an opportunity to continue the NPS’s work if there
is a willingness to do so.

Best wishes,

David


From: "Conlin, Dave L" <Dave_Conlin@nps.gov>
Date: Monday, April 20, 2020 at 4:29 PM
To: David Concannon <david@davidconcannon.com>
Cc: "Moore, Bryan C" <Bryan_Moore@nps.gov>, "Snow, Trouper R"
<Trouper_Snow@nps.gov>, "Drugatz, Julie A" <Julie_Drugatz@nps.gov>
Subject: Re: [EXTERNAL] Lake Mead NRA diving fatality - April 15, 2020

David-

I am very sorry to hear of the fatality at Lake Mohave- we all need less bad news in the world,
not more. Nobody at the Submerged Resources Center has been approached by the park about
the accident and we know nothing about it.




                                                                                     Exhibit 1
Case 2:93-cv-00902-RBS Document 610-1 Filed 05/14/20 Page 2 of 3 PageID# 5814



I am forwarding your email to the Lake Mead Park Dive Officer, Byran Moore, the Lake Mead
Press Information Officer Julie Drugatz, and the Lake Mead Chief Ranger Trouper Snow. I will
leave it up to them to reply directly to you concerning your offer.

Sincerely,

Dave

David L. Conlin Ph.D.
Archeologist/Chief
National Park Service Submerged Resources Center
12795 W. Alameda Parkway
Lakewood, CO
80228

(303) 969-2665 (o)
(303) 378-6285 (m)



The National Park Service cares for special places saved by the American
people so that all may experience our heritage.

EXPERIENCE YOUR AMERICA--DIVE YOUR AMERICA

From: David G. Concannon <david@davidconcannon.com>
Sent: Monday, April 20, 2020 1:58 PM
To: Conlin, Dave L <Dave_Conlin@nps.gov>
Subject: [EXTERNAL] Lake Mead NRA diving fatality - April 15, 2020

Hi Dave,

I understand there was a scuba diving fatality in Lake Mojave, inside the Lake Mead National
Recreation Area, on Wednesday, April 15th. The diver,                   was wearing a Horizon
semi-closed rebreather, manufactured by            . I represent         in the U.S., and the
company has asked me to reach out to the National Park Service to offer whatever assistance the
NPS may need in evaluating the equipment.

Although you may not be directly involved in the investigation, I figured you might be asked to
help because of your familiarity with closed circuit rebreathers and your use of CCRs with the
Submerged Cultural Resources Unit. That is why I am sending you this email. If you are not



                                                                                    Exhibit 1
Case 2:93-cv-00902-RBS Document 610-1 Filed 05/14/20 Page 3 of 3 PageID# 5815



involved in the investigation, please disregard it. Alternatively, if you know the NPS personnel
involved in the investigation, please forward this email to them so they can have my contact
information.

Please note:           is not asking to inspect the equipment. The company is only offering to
provide technical assistance if needed. The Horizon SCR is new to the market, so there may not
be much familiarity with it within the investigative community.

Thank you.

Sincerely,

David G. Concannon

Concannon & Charles
100 Sun Valley Road, No. 329
Sun Valley, Idaho 83353
Phone: (610) 293-8084
Alternate: (208) 309-3380

New Jersey Office:
810 Asbury Avenue, No. 212
Ocean City, NJ 08226
Phone: (610) 293-8084
Alternate: (609) 365-0012
Fax: (877) 736-2434

david@davidconcannon.com
www.davidconcannon.com

*****CONFIDENTIALITY NOTICE*****

This email, including attachments, is intended for the exclusive use of the person or entity to
which it is addressed and may contain confidential or privileged information. If the reader of this
email is not the intended recipient or his or her authorized agent, the reader is hereby notified
that any dissemination, distribution or copying of this email is prohibited. If you have received
this email in error please notify the sender by reply email of the error and then delete this email
immediately.




                                                                                       Exhibit 1
